DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 35 should Read (the amendments fix antecedent basis issues as there is no substrate mentioned in claim 1, nor is there a pulse period discussed in claim 1):
35) The apparatus of claim 1, wherein the controller is programmed to generate additional control signals in response to the fill level to adjust one or more of [[the]]a substrate temperature, the flow rate of the carrier gas, the flow rate of the vapor phase reactant, and [[the]]a pulse period of the vapor phase reactant.

Reasons for Allowance
Claims 1, 2, 4-7, 10, 13, 33-35 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is United States Application Publication No. 2013/0340678 which teaches an apparatus with a vessel, an array of sensors, an inlet, an outlet, one or more heaters and a controller. However, the prior art does not disclose, teach or suggest the claimed combination of the controller being programmed to receive a control output and when the control output is indicating that the fill level is decreasing to increase the temperature using the one or more heaters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796